DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The preambles of claims 19-21 and 33-35 are changed to match the preambles of their respective parent claims.
Claim 19 now reads: --The method of claim 11,--.
Claim 20 now reads: --The method of claim 11,--.
Claim 21 now reads: --The method of claim 11,--.
Claim 33 now reads: --The method of claim 18,--.
Claim 34 now reads: --The method of claim 18,--.
Claim 35 now reads: --The method of claim 11,--.


Allowable Subject Matter
Claims 1-3, 5, 7-16, and 18-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Liu et al., fails to teach:
“wherein the capacitor circuit includes a capacitive divider formed in the LC oscillating circuit and the measurement circuit includes a bipolar junction transistor (BJT) coupled to the capacitive divider.”, as set forth in claim 1;
“wherein the capacitor circuit includes a capacitive divider formed in the LC oscillating circuit and the measurement circuit includes an amplifier coupled to the capacitive divider.”, as set forth in claim 5;
“forming a capacitive divider in the LC oscillating circuit and wherein measuring the VDET voltage amplitude includes providing bipolar junction transistor (BJT) coupled to the capacitive divider.”, as set forth in claim 11; and
“forming a capacitive divider in the LC oscillating circuit and wherein measuring the VDET sinusoidal voltage includes providing an operational amplifier coupled to the capacitive divider.”, as set forth in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 6, 2022